Proceeding to settle an intermediate account of a trustee of an inter vivos trust and to determine whether the will of a donee of a power of appointment constituted an exercise of the power. The agreement creating the trust provided that the income was to be paid to Claire Courteol Deane for her life and on her death to the grantor of the trust, Albert L. Deane, for his life, if he survived her, gave her a power to appoint by will the persons to whom the principal was to be paid on the death of the income beneficiaries, and named the persons to whom the principal was to be paid if the power was not exercised. The trustee, and Lyttleton Deane and Cuida Courteol Ford, alternate beneficiaries to take principal, appeal from the order settling the account insofar as it construes the will to have constituted an exercise of the power. Order, insofar as appealed from, unanimously affirmed, with costs to all parties filing separate briefs, payable out of the trust. No opinion. Present—Nolan, P. J., Wenzel, Murphy, Hallinan and Kleinfeld, JJ.